Citation Nr: 0700645	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-20 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967 and from December 1967 to December 1970.  He 
served from August 1969 to August 1970 in the Republic of 
Vietnam as a dental assistant.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The issue of service connection for PTSD is being addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

The competent and probative medical evidence of record fails 
to demonstrate that a diagnosed chronic tension headache 
disorder is related to any period of active military service.


CONCLUSION OF LAW

A headache disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim for 
service connection for headaches, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist him with the development of facts pertinent to his 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Specifically, the RO has obtained records of treatment 
reported by the veteran addressing his claim.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in December 2002.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In this 
letter, the veteran also was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

Here, the noted December 2002 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, service connection is not warranted on this 
claim.  Therefore, neither the degree of disability nor the 
effective date of an award will be assigned in this case.  
Any lack of notice as to these matters constitutes harmless 
error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision. 


II.  Factual Background

Service medical records are negative for any reference to 
complaints of, or treatment for, headaches during the 
veteran's service.  His September 1964 examination for entry 
into service and his August 1967 and December 1970 
examinations for discharge contain no findings or complaints 
regarding headaches.  

Post service, VA outpatient treatment records dated between 
January 2003 and April 2003 are negative for any references 
to the veteran's headaches.  A March 2003 VA medical record 
does note the veteran had a history of hypertension.

The veteran underwent a VA examination in March 2003.  The 
examining physician reviewed the claims file.  According to 
the examination report, the veteran complained of a 10-year 
history of headaches and low back pain.  He said symptoms 
began while he was in service, but it was not that much 
evident.  Post service, he said the headaches became more 
prominent during the previous 10 years.  The headaches 
initially were almost constant and now he had headaches two 
to three times a week on average.  The headaches were mostly 
on the vertex on top of the head and felt like squeezing 
pressure and aching and nonthrobbing pain.  At times he got 
some throbbing component but most of the time it was a dull 
aching pressure type of pain.  It could last for hours to 
days and was partially relieved by taking analgesics like 
Tylenol or Advil.  The veteran denied associated nausea or 
vomiting.  There was no blurred vision, photophobia, or 
phonophobia.  It was noted the veteran had a past medical 
history of hypertension, hyperlipidemia, and gastroesophageal 
reflux disease (GERD).  

On neurological examination, the veteran was oriented times 
three and cooperative.  Cranial nerves II through XII were 
all intact.  Pupils were 3 millimeters (mm.) in size and 
reacted to light and accommodation.  Funduscopy examination 
was benign.  There was no head or neck tenderness or temporal 
artery tenderness.  Temporal artery pulses were 2+ 
symmetrical bilaterally.  Diagnosis was chronic tension 
headaches.


III.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  A disorder may be service connected if 
the evidence of record reveals that the veteran currently has 
a disorder that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2006); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97 (emphasis added).  For showing chronic disease in 
service, a combination of manifestations sufficient to 
identify the disease entity is required, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2006).

In this case, though the VA examiner diagnosed chronic 
tension headaches in March 2003, the veteran cannot show 
complaints of headaches or treatments for headaches during 
service and for many years thereafter.  

The only evidence of possible service-related headaches is 
found in the narrative provided by the veteran to the VA 
examiner in March 2003 wherein the veteran complained of a 
10-year history of headaches.  The veteran said symptoms 
began while he was in service, but was not that much evident.  
Post service, the veteran said the headaches became more 
prominent during the previous 10 years, or between 1993 and 
2003, or more than 20 years after he left service.  This lay 
evidence is not supported by other evidence of record and is 
not sufficient to show in-service occurrence or aggravation 
of headaches or to show a nexus between service and the 
currently diagnosed disorder.  

The veteran is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
lay person is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 404 (1998); Robinette v.  Brown, 8 Vet. App. 69, 74 
(1995).  

The veteran was shown to be incarcerated during this time.  
He has not submitted evidence from incarceration, or from 
other years immediately following service to show continuing 
complaints.  The record does not show chronic headaches since 
service that are currently present.  Current reported 
headaches have no relationship to in service occurrence or 
event.

The preponderance of the probative and objective medical 
evidence now of record militates against a finding that the 
veteran's headaches disorder is related to service or any 
incident thereof.  38 U.S.C.A.  §§ 1110, 5107(a); 38 C.F.R. § 
3.303, 3.304. 

When the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  Based upon the evidence of record, service 
connection for headaches must be denied.

The Board emphasizes that the veteran's veracity is not at 
issue here; his sincerity is clear, but the determination in 
this case is a medical one that must be based upon the 
professional evidence of record, rather than lay opinion.  
The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107.



ORDER

Service connection for headaches is denied.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim for service connection for 
PTSD.

The RO has provided some notice to the appellant, but given 
subsequent developments, the Board concludes that additional 
notice, and possibly other additional development is 
indicated.

Appellant was sent a notice letter concerning PTSD stressor 
events.  He initially responded with an incident on the road 
when civilians were shot and buried.  No corroboration was 
provided, no other information was provided that would allow 
any follow-up.  Appellant was so instructed and no additional 
response to that letter was received.

Subsequently, appellant was scheduled for a PTSD examination.  
At that time, he reported being subject to mortar attacks.  
He did not otherwise provide, nor was he otherwise asked to 
provide additional information that might lead to 
verification.  Such additional steps should be taken.

There is nothing currently in the record that shows the 
veteran engaged in combat.  Because it appears that the 
veteran did not engage in combat with the enemy, his lay 
statements alone are not enough to establish the occurrence 
of the alleged stressor(s).  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Instead, the record must contain service 
records or other credible evidence to corroborate the 
stressor(s).  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f) (2006); Gaines v. West, 11 Vet. App. 353, 357- 
58 (1998).  The corroboration of every detail is not 
required.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  
However, corroborating evidence cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).  

Another attempt should be made by the RO to ask the veteran 
to provide a comprehensive statement regarding his alleged 
stressor incidents, including, if possible, the name of the 
other service member in the first stressor noted above, a 
two-month time period during which his unit came under mortar 
attack for the second stressor, and the identity of the 
person with the leg injury and/or the identity of any 
witnesses to that third stressor, as well as the approximate 
time and place of that incident.  The Board reminds the 
veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

On remand, if appellant provides sufficient information, VA 
also should ask the JSRRC to provide any available 
information which might corroborate the veteran's alleged in-
service stressor(s), in particular whether his unit was under 
mortar and rocket attack in the relevant time period.

An incoming mortar attack is the type of inservice stressor 
that can be verified by service personnel records.  Pentecost 
v. Principi, 16 Vet. App. 124 (2002); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  In Pentecost, the Court reversed the Board 
in a decision that had denied service connection for PTSD on 
the basis of no confirmed stressor.  In Pentecost, the 
veteran submitted evidence of a rocket attack on his unit.  
The Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the veteran's own 
personal involvement, is not necessary.  In Cohen, supra, the 
Court stressed that events such as mortar attacks and 
performing guard duty suggested combat.

Further, when the veteran filed his claim in December 2002, 
he identified medical records at the Hazelton Treatment 
Center in Center City, Minnesota and completed and signed a 
VA Form 21-4142 (Authorization and Consent to Release 
Information) for the release of those documents to VA.  While 
the veteran identified these records as related to his PTSD 
claim in his original filing, the VA Form 21-4142 pointed to 
a disability other than PTSD.  In any event, a review of the 
claims file fails to disclose that the RO ever contacted the 
Minnesota facility for copies of any of the veteran's 
pertinent medical records.  In addition, the veteran should 
be afforded a notice letter reflective of the Court's recent 
decisions on the VCAA.  See Dingess, supra..

Accordingly, the case is REMANDED for the following action:

1.  The RO should send an appropriate 
letter to the veteran to ensure 
compliance with all notice and 
assistance requirements set forth in 
the VCAA, its implementing regulations, 
and the Court's recent decision in 
Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should attempt to obtain any 
pertinent records of medical treatment 
outstanding.  Specifically noted in 
this regard are the records at the 
Hazelton Treatment Center in Minnesota 
which the veteran identified at the 
time he filed his claim.  If any other 
records are identified by the veteran 
or his representative as part of this 
development, they should be sought and 
obtained to the extent possible.  If 
they can not be obtained, documentation 
as to the attempts made should be 
contained in the claims folder.

3.  The RO should again attempt to 
corroborate the veteran's alleged 
stressful events in service.  The 
veteran or his representative should be 
invited to complete the standard PTSD 
questionnaire with as much specific 
detail as possible.  If the veteran 
provides such information, the RO 
should request the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) (formerly the CURR) to verify 
the veteran's alleged inservice 
stressors, in particular whether his 
unit in Vietnam was under mortar or 
rocket attack for the time period the 
veteran or his representative will 
identify.  They are instructed that 
searches are made in at most 2 month 
intervals, so the appellant must 
specify the time and the location 
within 2 month intervals.

4.  If any of the claimed stressors in 
paragraph 3 is verified, then the RO 
should schedule the veteran for another 
VA psychiatric examination.  The 
examiner should review the claims 
folder, including a copy of this remand 
in conjunction with the examination, 
and should acknowledge such review.  
The examiner should report all current 
diagnoses and should express opinions 
as to 1) whether it is at least as 
likely as not (50 percent probability 
or more) that any diagnosed disability, 
including PTSD, had its onset in 
service, and 2) whether the diagnosed 
disability, including PTSD, is related 
to a stressor which has been actually 
verified.  If the examiner finds that 
the veteran does not meet the criteria 
for the diagnosis of PTSD, the examiner 
should explain the reasons for this 
conclusion.  The examiner also should 
provide a rationale for any other 
opinions provided in the examination 
report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  Thereafter, the RO should 
readjudicate on a de novo basis the 
veteran's claim of service connection 
for PTSD.  If the benefits sought on 
appeal remain denied, the veteran 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, and a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


